In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Suffolk County (Fields-Ferraro, S.M.), dated March 16, 2007, which, after a hearing, granted that branch of the mother’s petition which was for an award of child support arrears and directed the entry of a money judgment in favor of the mother and against him in the principal sum of $16,718.64, and (2) an order of the same court also dated March 16, 2007, which, after a hearing, granted that branch of the mother’s petition which was for an award of unreimbursed medical insurance premium arrears and directed the entry of a money judgment in favor of the mother and against him in the principal sum of $3,118.11.
Ordered that the appeals are dismissed, without costs or disbursements.
The father failed to file objections pursuant to Family Court Act § 439 (e) to the orders of the Support Magistrate dated March 16, 2007; thus, he may not challenge the validity of those orders through an appeal (see Family Ct Act § 439 [e]; Matter of Holliday v Holliday, 35 AD3d 468, 469-470 [2006]; Matter of Prill v Mandell, 237 AD2d 445, 446 [1997]; see also Matter of Semenova v Semenov, 85 AD3d 1036, 1037 [2011]; Matter of Stodolski v Cotroneo, 84 AD3d 1251 [2011]; Matter of Davidson v Wilner, 214 AD2d 563 [1995]). Dickerson, J.E, Chambers, Austin and Miller, JJ., concur.